       Case 1:18-cv-11329-PGG-SDA Document 10 Filed 01/30/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STRIKE 3 HOLDINGS, LLC,                                                       1/30/2019

                                   Plaintiff,
                                                                1:18-cv-11329 (PGG) (SDA)
                     -against-
                                                                ORDER
 JOHN DOE, subscriber assigned IP address
 65.78.9.222,

                                   Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       On January 28, 2019, Plaintiff Strike 3 Holdings, LLC, filed a motion, ex parte, for leave to file

a third-party subpoena on Defendant John Doe’s Internet Service Provider (“ISP”), RCN Telecom

Services LLC, in advance of the conference mandated by Rule 26(f) of the Federal Rules of Civil

Procedure. (ECF No. 8.) Through the third-party subpoena, Plaintiff seeks to identify the name and

address associated with an identified Internet Protocol (“IP”) address that Plaintiff alleges was used

to infringe its copyrights. (Pl.’s Mem. of Law, ECF No. 9, at 2.)

       This Court, as well as many other judges in this District have already addressed the issues

raised in Plaintiff’s motion at length in other similar cases brought by Plaintiff. See, e.g., Strike 3

Holdings, LLC v. John Doe, No. 17-CV-07343 (LLS), ECF No. 9 (S.D.N.Y. Oct. 5, 2017); Strike 3 Holdings,

LLC v. John Doe, 17-CV-07348 (GBD) (GWG), ECF No. 11 (S.D.N.Y. Oct. 23, 2017); Strike 3 Holdings,

LLC v. John Doe, 17-CV-08948 (AJN), ECF No. 10 (S.D.N.Y. Dec. 5, 2017); Strike 3 Holdings, LLC v.

John Doe, 17-CV-09659 (VEC), ECF No. 8 (S.D.N.Y. Dec. 27, 2017). For the same reasons stated in

these opinions, the Court finds that Plaintiff has established good cause to serve a third-party

subpoena on Defendant’s ISP and to do so prior to a Rule 26(f) conference.
       Case 1:18-cv-11329-PGG-SDA Document 10 Filed 01/30/19 Page 2 of 7



       In particular, the Court finds that (1) Strike 3 has made out a prima facie claim of copyright

infringement, (2) Plaintiff seeks limited and specific facts, namely the true name and permanent

address of John Doe, (3) Plaintiff appears to have no alternative means of obtaining the identity of

the alleged infringer, and (4) the information Plaintiff seeks is necessary to advance its claim. See

Arista Records, LLC v. Doe 3, 604 F.3d 100, aa9 (2d Cir. 2010) (identifying “principal factors” for

District Courts to consider when determining whether expedited discovery is appropriate).

       The Court also finds, however, that there are substantial concerns related to Defendant’s

privacy given the nature of the copyrighted material at issue and the risk of a false identification by

Defendant’s ISP. See id. (identifying privacy as a principal factor to consider); see also Malibu Media,

LLC v. Does 1-4, No. 12-CV-2955 (PAE), 2012 WL 3104887, at *3 (S.D.N.Y. July 31, 2012) (noting the

risks of a “false positive” identification and the resulting undue annoyance or embarrassment to a

non-culpable party). Thus, the Court grants Plaintiff’s Motion, subject to the provisions below.

       For the reasons set forth above, IT IS HEREBY ORDERED that:

       1.      The Defendant may proceed anonymously as John Doe in this action unless and until

the Court orders otherwise.

       2.      Within 14 days of the date of this Order, Plaintiff may serve a Rule 45 subpoena on

the ISP seeking only the name and address of the Defendant to whom the ISP assigned the IP

address set forth in the Complaint in this action. Plaintiff is not permitted to subpoena the

Defendant’s telephone number or email address. The subpoena shall attach a copy of this Order,

along with the attached “Notice to Defendant.” Plaintiff may also serve a Rule 45 subpoena in the

same manner as above on any ISP that is identified in response to a subpoena as a provider of

internet services to the Defendant.

       3.      The ISP shall have 60 days from the date of service of the Rule 45 subpoena and this

                                                    2
       Case 1:18-cv-11329-PGG-SDA Document 10 Filed 01/30/19 Page 3 of 7



Order upon it to serve Defendant with a copy of the subpoena, a copy of this Order, and a copy of

the attached “Notice to Defendant.” The ISP may serve Defendant using any reasonable means,

such as written notice to a last known address, transmitted either by first-class mail or via overnight

service.

       4. Defendant shall have 60 days from the date of service of the Rule 45 subpoena and this

Order upon her or him to file any motion with this Court contesting the subpoena (including a

motion to quash or to modify the subpoena). The ISP may not turn over Defendant’s information

to Plaintiff prior to the close of this 60-day period. Additionally, if Defendant or the ISP files a

motion to quash the subpoena, the ISP may not turn over any information to Plaintiff until the issue

has been resolved and the Court has issued an order instructing the ISP to resume in turning over

the requested discovery.

       5.      If that 60-day period closes without Defendant or the ISP contesting the subpoena,

the ISP shall then have 10 days to produce the information responsive to the subpoena to Plaintiff.

If Defendant moves to quash or to modify the subpoena, he or she shall, at the same time as his or

her filing, notify the ISP so the ISP is on notice not to release Defendant’s information to Plaintiff

until the Court rules on any such motion.

       6.      The ISP shall preserve any subpoenaed information pending the resolution of any

timely filed motion to quash.

       7.      An ISP that receives a subpoena pursuant to this Order shall confer with Plaintiff and

shall not assess any charge in advance of providing the information requested in the subpoena. An

ISP that receives a subpoena and elects to charge for the costs of production shall provide a billing

summary and cost report to Plaintiff.

       8.      Any information ultimately disclosed to Plaintiff in response to a Rule 45 subpoena

                                                   3
       Case 1:18-cv-11329-PGG-SDA Document 10 Filed 01/30/19 Page 4 of 7



may be used by Plaintiff solely for the purpose of protecting its rights as set forth in its Complaint.

SO ORDERED.

DATED:         New York, New York
               January 30, 2019

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




                                                   4
      Case 1:18-cv-11329-PGG-SDA Document 10 Filed 01/30/19 Page 5 of 7



                                    NOTICE TO DEFENDANT

       1.      You are the defendant in Strike 3 Holdings, LLC v. John Doe, subscriber assigned IP

address 65.78.9.222, 18-CV-11329 (PGG) (SDA), a case now pending before the Honorable Paul

G. Gardephe, United States District Judge for the Southern District of New York, and referred for

General Pretrial (including scheduling, discovery, non-dispositive pretrial motions, and

settlement) to the Honorable Stewart D. Aaron, United States Magistrate Judge.

       2.      Attached is Judge Aaron’s Order, which sets forth certain deadlines and procedures

related to this case.

       3.      The Plaintiff in this case, Strike 3 Holdings, LLC, claims that you have illegally

downloaded and/or distributed certain copyrighted films on your computer.

       4.      The Plaintiff does not know your actual name or address, but it does claim to know

the Internet Protocol address (“IP address”) of the computer associated with the alleged

downloading or distributing.

       5.      The Plaintiff has filed a subpoena requesting your identity and address from your

Internet Service Provider (“ISP”), RCN Telecom Services LLC.

       6.      You may hire a lawyer to represent you in this case or you may proceed pro se

(that is, you may represent yourself without the assistance of a lawyer). If you choose to proceed

pro se, all communications with the Court should be through the Pro Se Office of the United

States District Court for the Southern District of New York. The Pro Se Office is located in Room

200 of the United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, and may be reached

at (212) 805-0175.

       7.      If you do not want your ISP to provide this information to the Plaintiff and you
      Case 1:18-cv-11329-PGG-SDA Document 10 Filed 01/30/19 Page 6 of 7



believe there is a legal basis for the ISP to withhold the information, you may file a motion to

“quash” or “modify” the subpoena. This must be done within 60 days of the date that you receive

this Notice. If you choose to proceed pro se, your motion to quash or modify the subpoena should

be mailed to the Pro Se Office at the address listed in paragraph 6. You must also send a copy to

your ISP to inform it of your court action so that the ISP will not disclose your information to the

Plaintiff until the Court has ruled on your motion.

       8.      If you move to quash the subpoena or otherwise move to prevent your name from

being turned over to the Plaintiff, you may proceed anonymously. Nevertheless, if you are

representing yourself, you must complete the attached “Confidential John/Jane Doe Contact

Information” form (Exhibit A hereto) and submit it to the Pro Se Office. The Court must have this

information so that it may communicate with you regarding the case. This information is solely

for use by the Court and the form will not be provided to the Plaintiff or the public.

       9.      If you do not file a letter that seeks to quash or modify the subpoena, Strike 3

Holdings, LLC will obtain your name and address from your ISP and will then serve the Complaint

on you. However, you may still ask to proceed anonymously in the case at this time. This means

that the Court and the Plaintiff will know your identity and contact information, but your identity

will not be made public unless and until the Court determines there is no basis to withhold it.

       10.     If you want to proceed anonymously without filing a motion to quash or modify

the subpoena, you (or, if represented, your lawyer) should submit a letter stating that you would

like to proceed anonymously in your case. If you choose to proceed pro se, your letter should be

mailed to the Pro Se Office, as described in paragraph 6. This must be done within 60 days of the

date that you receive this Notice. You should identify yourself in your letter by the case in which
      Case 1:18-cv-11329-PGG-SDA Document 10 Filed 01/30/19 Page 7 of 7



you are a defendant and your IP address. If you submit this letter, then your identity and contact

information will not be revealed to the public unless and until the Court says otherwise.
